                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SHERMYKAEL JENKINS, SR.,

                Petitioner,

v.                                                          Case No.: 2:19-cv-418-FtM-38MRM

STATE OF FLORIDA, CHRISTINE
CUMMINS, BRUCE E. KYLE and
CAPTAIN ROGERS,

                Respondents.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Petitioner Shermykael Jenkins Sr.’s (“Jenkins”) Amended 2

Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 filed on January 2, 2020.

(Doc. 22).     Jenkins instituted this habeas proceeding on June 21, 2019, as pretrial

detainee being held in the Lee County Jail in Fort Myers, Florida.                   (Doc. 1). Jenkins

challenges his arrest and pending state charges in case number 19-CF-15620 on two

grounds. (Doc. 22). First, he argues he is falsely imprisoned as a pretrial detainee on

frivolous charges. (Id. at 1-2, 6). Second, he maintains law enforcement’s search of his

person and subsequent arrest violated his Fourth Amendment. (Id. ). For these reasons,

he says the state court improperly denied him bail. Jenkins concedes he has not sought

relief in the state court on any of the grounds raised in his Amended Petition. (Id. at 2-3).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.

2  On December 23, 2019, the Court ordered Petitioner to file an amended petition on an approved § 2241
f orm prescribed the Local Rules. (Doc. 20).
       As a state pretrial detainee, Petitioner may challenge his confinement as

unconstitutional under 28 U.S.C. § 2241. See Stacey v. Warden, Apalachee Corr. Inst.,

854 F.2d 401, 403 n. 1 (11th Cir. 1988) (“Pre-trial habeas petitioners . . . are properly

brought under 28 U.S.C. § 2241, which applies to persons in custody regardless of

whether final judgment has been rendered.”). However, habeas corpus relief under §

2241 is available to a pretrial detainee only if he has first exhausted his state court

remedies. See Thomas v. Crosby, 371 F.3d 782, 812 (11th Cir. 2004) (“Among the most

fundamental common law requirements of section 2241 is that petitioners must first

exhaust their state court remedies.”) (Tjoflat, concurring). Remedies are not considered

exhausted if any state procedures remain available to a petitioner. See Braden v. 30th

Judicial Circuit Court of Ky., 410 U.S. 484, 489 (1973). In particular, the petitioner is

required to pursue “one complete round of the State’s established appellate review

process.”   O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).            To circumvent the

exhaustion requirement, a petitioner must establish there is an “absence of available state

corrective process” or “circumstances exist that render such process ineffective to protect

[his] rights.” 28 U.S.C. § 2254 (b)(1)(B).

       Petitioner has neither alleged, nor demonstrated that he has availed himself of

Florida’s “appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

To the extent he states counsel “failed to follow [his] instructions on appealing” his bond

denial, the Court finds his rights are intact through his legal representation. (Doc. 22 at

2). Because the Florida courts have not been given a fair, full opportunity to resolve

Petitioner’s pretrial detention issues, this Court lacks authority to do so.




                                              2
       Alternatively, under the principles of comity and federalism, a federal court should

not interfere with ongoing state criminal proceedings where the state court conviction

and/or sentence are not yet final. See Younger v. Harris, 401 U.S. 37 (1971) (holding

federal courts are required to abstain from interfering with pending state court

proceedings     except under    certain limited    exceptions).     Absent “extraordinary

circumstances, a federal court must abstain from deciding issues implicated in an ongoing

criminal proceeding in state court.” Thompson v. Wainright, 714 F.2d 1495, 1503 (11th

Cir. 1983).     If the relief sought “would create an undue interference with state

proceedings,” it is generally prohibited by the Younger doctrine. Green v. Jefferson

County Commm’n, 563 F.3d 1243, 1250 (11th Cir. 2009).

       The exceptions to Younger are very narrow and apply only if “(1) there is evidence

of state proceedings motivated in bad faith, (2) irreparable injury would occur, or (3) there

is no adequate alternative state forum where the petitioner’s constitutional issues can be

raised.” Hughes v. Attorney General of Florida, 377 F.3d 1258, 1263 n. 6 (11th Cir. 2004) .

At best, Petitioner appears to argue the State is prosecuting him in bad faith because he

is innocent of his charges. Petitioner’s conclusory and vague assertion, however, is

insufficient to demonstrate bad faith prosecution. See Hudson v. Hubbard, 358 F. App’x

116, 118 (11th Cir. 2009) (Younger requires that a petitioner make a “substantial

allegation”   showing actual bad faith) (citation omitted).         Consequently, lacking

extraordinary circumstances, this Court declines to interfere in the ongoing state criminal

proceedings.

       Accordingly, it is now

       ORDERED:




                                             3
           1. Petitioner’s Amended Petition (Doc. 22) is DISMISSED.

           2. The Clerk of Court DIRECTED to enter judgment, deny as moot all pending

              motions, and close the case.

                          CERTIFICATE OF APPEALABILITY (“COA”) AND
                              LEAVE TO FILE IN FORMA PAUPERIS

       Petitioner is not entitled to a certificate of appealability. A prisoner seeking a writ

of habeas corpus has no absolute entitlement to appeal a district court’s denial of his

petition. See 28 U.S.C. § 2253(c)(1). Rather, a district court must first issue a COA. “A

[COA] may issue . . . only if the applicant has made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, Petitioner “must

demonstrate that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004)

or, that “the issues presented were adequate to deserve encouragement to proceed

further.” Miller–El v. Cockrell, 537 U.S. 322, 335–36 (2003) (citations omitted). Upon

review of the record, the Court finds that Petitioner has not made the requisite showing in

these circumstances. 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). Finally, because Petitioner is not entitled to a certificate of appealability, he is not

entitled to appeal in forma pauperis.

       DONE and ORDERED in Fort Myers, Florida this 15th day of January 2020.




Copies: All Parties of Record




                                               4
